Title: From George Washington to Samuel Powel, 25 May 1786
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon May 25th 1786

The letter which you did me the honor to write to me on the 10th Instt came safely to hand, and claims my particular acknowledgments & thanks.
When I beheld the trouble I had given you, in the long transcript from the essay on the Farm-Yard, I was quite ashamed of the request I had made; but having no just plea to offer as an apology for it, I will rely on your goodness, rather than a lame excuse, for pardon.
The Society, in my opinion, have judged rightly, in resolving to continue their premium for the best Barn-Yard; for whatever merits Colo. Morgans essay may have, some thing, yet more perfect, may be hit upon; and this being, as you justly observe, the basis of all good Husbandry, too much encouragement cannot be given to men of ingenuity & industry to turn their thoughts to an object of this magnitude, to induce endeavours to improve it. It is from such attentions as these, by similar Societies, that Agriculture has been brought to the perfection it now is, in England; and this, certainly, is the readiest path, by which we can arrive at it here. Practices, founded on experience, are the best touch stones, & will prove our best guide & director, in all cases whatsoever.
Will Mrs Powell never visit her friends on James River? Is it necessary to add how happy she, & you, would make Mrs Washington & myself, by taking this place in the rout? I hope not. but if it were, I could add the most unequivocal assurances of it. We unite in every good wish for you both, and I am—Dear Sir Yr Most Obedt and Obliged Hble Servt

Go: Washington

